Felton, J.
The court did not err in overruling the general demurrer. It alleges that the husband pawned the property without petitioner’s knowledge or consent, and that it was sold by the defendants. Petitioner’s effort to save the property by paying interest would not affect her rights. A wife can not bind her separate estate by delivering her property in pledge for her husband’s debt. Gross v. Whitley, 128 Ga. 79 (57 S. E. 94); Groover v. Savannah Bank & Trust Co., 186 Ga. 476 (198 S. E. 217). Neither can she, by ratification or otherwise, give or pledge her estate to his creditor for her husband’s debt. Code § 53-503; Grant v. Miller, 107 Ga. 804 (33 S. E. 671); Carlton v. Moultrie Banking Co., 170 Ga. 185 (152 S. E. 215). The petition does not show on its face that the conduct or negligence of the petitioner was the proximate cause of the husband’s ability to lead the defendants to believe that the property pawned was his property. The court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Stephens, P. J.„ and Sulton, J., concur.